Powell, J.
While, under a number of decisions of this court and of the Supreme Court, it is error to exclude a witness from testifying because he has remained in the court-room after an order for the sequestration of witnesses has been granted, still it is equally, well settled that a ground of a motion for a new trial complaining of such an error must show that the error resulted in injury, which is generally to be shown by a statement of what the complaining party expected to prove by the witness. Judgment affirmed.